Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Februa r y 2 5 , 201 7 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-08504 UNIFIRST CORPORATION (Exact name of Registrant as Specified in Its Charter) Massachusetts 04-2103460 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 68 Jonspin Road, Wilmington, MA (Address of Principal Executive Offices) (Zip Code) (978) 658-8888 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
